CONSULTING AND ADVISORY AGREEMENT


THIS AGREEMENT made as of May 21, 2010 BETWEEN:


 
SILLENGER EXPLORATION CORP., a corporation duly incorporated under the laws of
the State of Nevada and having its head office at 7839 – 17th Avenue, Burnaby,
Province of British Columbia, V3N 1M1 (the "Company")



  OF THE FIRST PART


AND:


 
CAROB MANAGEMENT LTD., a body corporate duly incorporated under the laws of the
Province of British Columbia, having an office at 3023 – 595 Burrard Street,  PO
Box 49212, Vancouver, British Columbia, V7X 1K8;



 
(the "Service Provider")



 OF THE SECOND PART


WHEREAS:


A.
The Company is engaged in the business of exploring and developing resource and
energy projects in Canada, Africa and other countries; and



B.
The Service Provider has the expertise and qualifications to perform certain
consulting and advisory services (the “Services”) for the Company; and



C.
The Service Provider wishes to make available Greg Burnett (“Burnett”) to
perform the Services; and



D.
The Company wishes to engage the Service Provider to perform the Services and
the Service Provider agrees to provide the Services to the Company on the terms
and conditions hereinafter set forth.

 


 


 
 

--------------------------------------------------------------------------------

 
 


 
THIS AGREEMENT witnesses that the parties, intending to be legally bound, have
agreed that the terms and conditions of the relationship shall be as follows:
 


1.0
Services



1.1           Effective May 15, 2010 (“the Effective Date”) the Company appoints
Burnett as a Strategic Advisor and undertake the duties consistent with that
position in the Company, and the Service Provider accepts the position, on the
terms and conditions set forth in this Agreement.


1.2           The Services will be specifically defined by the board of
directors of the Company and will include providing consultation and advise to
the senior management of the Company in the areas of corporate structure and
finance, corporate governance, compliance with applicable securities laws and
reporting requirements, oversight as necessary of the Company’s accountants,
auditors and legal counsel, advice as to communications/ filings with securities
regulators, consultation with respect to the Company’s investor relations and
public relations strategies and activities, and strategic support to the
Company’s senior management team.


2.0
Term



This Agreement shall continue in effect for one year after the Effective Date,
unless sooner terminated by the parties pursuant to Paragraph 10, below.


3.0
Compensation



3.1           The remuneration of the Service Provider for its services shall be
at the rate of $4,000 Canadian Currency per month (the "Monthly Amount")
pursuant to this contract commencing on the Effective Date. The remuneration
shall be reviewed on each anniversary of this Agreement or earlier if deemed
appropriate by the Company’s Compensation Committee, or if a Compensation
Committee has not been assembled, by the Company’s board of directors.  The
review will be undertaken by assessing the Service Provider's time commitment
and performance during the year and by having regard to the market rates of
remuneration paid in Canada and the United States for similar duties and
responsibilities.
 
 
 
2

--------------------------------------------------------------------------------

 


4.0
Expenses



It is understood and agreed that the Service Provider will incur expenses in
connection with its duties under this Agreement.  The Company shall set
reasonable expense and cost limits for Service Provider in connection with its
duties and obligations under this Agreement.  The Company will reimburse the
Service Provider for any expenses in connection with its duties and obligations
under this Agreement provided that the Service Provider does not exceed the
limits set by the Company and provides to the Company an itemized written
account and receipts acceptable to the Company within a reasonable time after
they have been incurred.  Service Provider may exceed such spending limits only
upon the prior written consent of the Company.


 5.0           Independent Contractor Status
 
5.1 The relationship between the Company and the Service Provider is, for all
purposes, one of principal and independent contractor and nothing in this
Agreement will constitute or create any partnership, joint venture,
master-servant, employer-employee, principal-agent or any other relationship
apart from that expressly stated in this Agreement.
 
5.2 The Service Provider agrees to remit and will be responsible for all
withholding taxes, income taxes, Canada Pension Plan contributions, Employment
Insurance deductions, Workers Compensation assessments and penalties, Goods and
Services Taxes, Provincial Sales taxes, and any other deductions required by
applicable provincial or federal statutes for the Service Provider. Further, the
Service Provider is solely responsible for and will file all returns required
under all applicable federal and provincial statutes, including but not limited
to the Income Tax Act, the Canada Pension Plan, the Employment Insurance Act and
the Workers’ Compensation Act.
 
5.3 Notwithstanding any other provision in this Agreement, if a competent
Government authority determines that the Company is responsible for making
source deductions or other payments on moneys paid to the Service Provider, the
Company shall be entitled to start making such deductions and unless the parties
agree otherwise, to deduct an amount equal to any source deduction or
retroactive assessment together with any cost, penalties, expenses including
legal fees and costs on a solicitor and own client basis incurred by the Company
related to such assertions or deductions from any amount then payable by the
Company to the Service Provider under this Agreement.  The Service Provider
hereby agrees to indemnify the Company against any and all claims or assessments
for income tax, statutory deductions, premiums or any statutory requirements
regarding the payment of wages which are required to be made under statutory
authority if such amounts are not recovered by the Company by way of set off as
described above within 30 days after receiving a written demand for these
amounts from the Company.
 
6.0           Authority


The Service Provider and Burnett will take instructions from the board of
directors of the Company and will conform to all lawful instructions and
directions given to them by the board of directors, and will obey and carry out
the by-laws of the Company. The Service Provider  and Burnett will have no
authority to enter into, incur, make, change, enlarge or modify any contract,
liability or agreement, obligation, representations, guarantee, warranty or
commitment on behalf of the Company or its affiliated companies unless expressly
approved by the board of directors of the Company in the performance of the
Services contemplated under this Agreement.
 
 
 
3

--------------------------------------------------------------------------------

 
 
7.0           Quality of Performance
 
7.1           The Services will be performed in a competent and professional
manner.  The Service Provider represents and warrants that it has all the skills
and qualifications necessary to perform the Services. Burnett will commit
sufficient time to the Company to ensure that he discharges his duties and
performs the Services to the satisfaction of the board of directors.
 
7.2           The Service Provider shall observe and comply with all applicable
laws, ordinances, codes and regulations of governmental agencies including
Federal, Provincial, State, Municipal and local governing bodies of any country
having jurisdiction over the Services or any part thereof.
 
7.3 The performance of this Agreement shall not breach any other agreement
entered into by the Service Provider or Burnett.


7.4           The Service Provider and Burnett shall well and faithfully serve
the Company and its subsidiaries and use their best efforts to promote the
interests thereof and shall not disclose the private affairs or trade secrets of
the Company and its subsidiaries to any person other than the directors of the
Company or for any purposes other than those of the Company any information he
may acquire in relation to the Company's business.


8.0           Indemnity


8.1           The Service Provider shall indemnify and save harmless the Company
and any companies affiliated, associated or otherwise related to the Company and
their respective agents, independent contractors, directors, officers and
employees from and against any and all damages, injuries, claims, demands,
actions, liability, costs and expenses (including reasonable legal fees)
incurred or made against the Company arising from or connected with the Service
Provider’s performance or non-performance of this Agreement or the Service
Provider’s breach of any warranty, representation or covenant herein, other than
claims by the Service Provider pursuant to this Agreement .


8.2           The Company shall indemnify and save harmless the Service Provider
and its respective agents, independent contractors, directors, officers and
employees from and against any and all damages, injuries, claims, demands,
actions, liability, costs and expenses (including reasonable legal fees)
incurred or made against the Service Provider arising from or connected with the
Company’s performance or non-performance of this Agreement or the Company’s
breach of any warranty, representation or covenant herein, other than claims by
the Company pursuant to this Agreement.
 
 
 
4

--------------------------------------------------------------------------------

 




9.0           Confidentiality


9.1           The Service Provider and Burnett acknowledge that as a consequence
of their relationship with the Company, they have been and will continue to be
given access to confidential information which may include the following types
of information: financial statements and related financial information with
respect to the Company, trade secrets, computer programs, certain methods of
operation, procedures, improvements, systems, customer lists, supplier lists and
specifications, and other private and confidential materials concerning the
Company’s business (collectively “Confidential Information”). The Service
Provider and Burnett agree that they will maintain any Confidential Information
in strictest confidence and shall not disclose any Confidential Information to
third parties during the terms of this Agreement and the termination thereof,
however such termination shall occur, unless previously approved by the
President of the Company in writing; unless the Service Provider or Burnett
obtained the knowledge and experience used therein before entering into this
Agreement with the Company.


9.2           Notwithstanding the foregoing, nothing herein shall be construed
as prohibiting the Service Provider or Burnett from disclosing any Confidential
Information a) which, at the time of disclosure, the Service Provider or Burnett
can demonstrate either was in the public domain and generally available to the
public or thereafter became a part of the public domain and generally available
to the public by publication or otherwise through no act of  Service Provider or
Burnett; b) which the Service Provider or Burnett can establish was
independently developed by third party who developed it without the use of the
Confidential Information and who did not acquire it directly or indirectly from
the Service Provider or Burnett under obligation of confidence; c) which the
Service Provider or Burnett can show was received by them after termination of
this Agreement from a third party who did not acquire it directly or indirectly
from the Company under an obligation of confidence; d) which the Service
Provider or Burnett can establish was in their possession prior to entering into
this Agreement; or e) to the extent that the Service Provider or Burnett can
reasonably demonstrate such disclosure is required by law or in any legal
proceeding, governmental investigation, or other similar proceeding.


10.0           Termination of Service


10.1           This Agreement may be terminated by the Company with or without
cause, effective upon delivery of written notice to Service Provider; provided
that the Company shall compensate Service Provider the compensation the Service
Provider would normally earn with the Company for a sixty (60) day period at the
time of termination.  Service Provider may terminate this Agreement for any
reason on sixty (60) days’ written notice to the Company.
 


10.2           The parties understand and agree that this Agreement may be
terminated by the Company, in its absolute discretion, without any notice or pay
in lieu thereof, for Cause.  For the purposes of this Agreement, Cause includes
the following:
 
 
 
5

--------------------------------------------------------------------------------

 


 
(i)
any material breach of the provisions of this Agreement;
(ii)
any conduct of the Service Provider or Burnett which in the opinion of the
Company, tends to bring himself or the Company into disrepute;
(iii)
the insolvency, the act of bankruptcy by the Service Provider or Burnett, or the
assignment of Service Provider or Burnett’s assets for the benefit of creditors;
(iv)
conviction of the Service Provider or Burnett of a criminal offence.







Failure by the Company to rely on the provision of this paragraph in any given
instance or instances, shall not constitute a precedent or be deemed a waiver.


10.3           The parties understand and agree that the giving of notice or the
payment of pay in lieu of notice by the Company to the Service Provider on
termination of the Service Provider's Agreement shall not prevent the Company
from alleging Cause for the termination.


10.4           On termination of the Agreement, the Service Provider and Burnett
shall immediately resign all offices held (including directorships if requested)
in the Company and save as provided in this Agreement, the Service Provider
shall not be entitled to receive any severance payment or compensation for loss
of office or otherwise by reason of the resignation.  If the Service Provider or
Burnett fail to resign as mentioned, the Company is irrevocably authorized to
appoint some person in his name and on his behalf to sign any documents or do
any things necessary or requisite to give effect to it.


11.0           Company's Property


The Service Provider acknowledges that all items of any and every nature or kind
created or used by the Service Provider or Burnett pursuant to the Service
Provider's service under this Agreement, or furnished by the Company to the
Service Provider, and all equipment, automobiles, credit cards, books, records,
reports, files, manuals, literature, confidential information or other materials
shall remain and be considered the exclusive property of the Company at all
times and shall be surrendered to the Company, in good condition, promptly at
the request of the Company, or in the absence of a request, on the termination
of the Service Provider's service with the Company.


12.0           Assignment of Rights


The rights which accrue to the Company under this Agreement shall pass to its
successors or assigns.  The rights of the Service Provider under this Agreement
are not assignable or transferable in any manner.


13.0           Notices


13.1           Any notice required or permitted to be given to the Service
Provider shall be sufficiently given if delivered to the Service Provider
personally or if mailed by registered mail to the Service Provider's address
last known to the Company or if delivered to the Service Provider via facsimile
or e-mail; delivery confirmation provided.
 
 
 
6

--------------------------------------------------------------------------------

 


13.2           Any notice required or permitted to be given to the Company shall
be sufficiently given if mailed by registered mail to the Company's Head Office
at its address last known to the Consultant or if delivered to the Company via
facsimile or e-mail; delivery confirmation provided.


14.0           Severability


In the event that any provision or part of this Agreement shall be deemed void
or invalid by a court of competent jurisdiction, the remaining provisions or
parts shall be and remain in full force and effect.


15.0           Entire Agreement


This contract constitutes the entire agreement between the parties with respect
to the  appointment of the Service Provider and any and all previous agreements,
written or oral, express or implied, between the parties or on their behalf,
relating to the employment and appointment of the Service Provider by the
Company, are terminated and cancelled and each of the parties releases and
forever discharges the other of and from all manner of actions, causes of
action, claims and demands whatsoever, under or in respect of any agreement.


16.0           Modification of Agreement


Any modification to this Agreement must be in writing and signed by the parties
or it shall have no effect and shall be void.


17.0           Headings


The headings used in this Agreement are for convenience only and are not to be
construed in any way as additions to or limitations of the covenants and
agreements contained in it.


18.0           Governing law


This Agreement will be governed and construed in accordance with the laws of the
State of Nevada as applied to transactions taking place wholly within Nevada
between Nevada residents.  In the event of a dispute, the parties agree to
mediate in good faith before a neutral third party agreeable to both parties
prior to instituting any legal action other than injunctive relief, such
mediation to take place in the Clark County, Nevada.  Service Provider hereby
expressly consents to the exclusive personal and subject-matter jurisdiction of
the state and federal courts located in the Clark County, Nevada, for any
dispute arising from or related to this Agreement.


19.0  
Costs, Expenses and Legal Fees in the Event of Litigation



In the event of any litigation between the parties to enforce or interpret any
of the terms or provisions of this Agreement, the prevailing party shall be
entitled to recover all costs and reasonable expenses, including reasonable
attorneys’ fees.






 
7

--------------------------------------------------------------------------------

 


 




IN WITNESS WHEREOF this Agreement has been executed by the parties to it, the
day, month and year first written above.




On behalf of SILLENGER EXPLORATION CORP.:








/s/John Gillespie
John Gillespie
President and Chief Executive Officer




On behalf of CAROB MANAGEMENT LTD.








/s/ Greg Burnett
Greg Burnett
President
 
 
 
8

--------------------------------------------------------------------------------

 